United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT AGENCY, BORDER
PATROL, McAllen, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-641
Issued: August 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2007 appellant filed an appeal of a December 22, 2006 decision of the
Office of Workers’ Compensation Programs denying his schedule award claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that he sustained a ratable hearing loss in
the performance of duty.

FACTUAL HISTORY
The Office accepted that on or before August 5, 2006 appellant, then a 54-year-old
special agent group supervisor and firearms instructor, sustained a bilateral sensorineural hearing
loss due to hazardous noise exposure from arms fire beginning in September 1987.1
On June 5, 2006 appellant claimed a schedule award. He submitted July 21 and 23, 2004
reports from Dr. Michael R. Kilgore, a Board-certified family practitioner, who performed a
fitness-for-duty examination. Dr. Kilgore diagnosed a high frequency sensorineural hearing loss
on the left. In a September 20, 2005 report, Dr. James J. Sorce, an attending Board-certified
otolaryngologist, related appellant’s subjective symptoms of a hearing loss with tinnitus. He
diagnosed a bilateral neurosensory hearing loss, worse on the left. Dr. Sorce opined that the
hearing loss was caused by appellant’s exposure to gunfire at work.2
On November 22, 2006 the Office referred appellant and a statement of accepted facts, to
Dr. Gregory S. Rowin, an osteopathic physician specializing in otolaryngology, for a second
opinion evaluation.3 In a November 8, 2006 report, Dr. Rowin opined that appellant had a
bilateral high frequency sensorineural hearing loss caused by hazardous noise exposure at work.
He also obtained audiometric test results. Testing for the right ear at the frequency levels of 500,
1,000, 2,000 and 3,000 cycles per second (cps) revealed decibel losses of 5, 10, 20 and
30 respectively. Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000
cps revealed decibel losses of 10, 5, 20 and 30 respectively. Dr. Rowin stated that appellant’s
hearing loss was not ratable under the provisions of the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). However, he
opined that appellant was entitled to a schedule award of five percent for work-related tinnitus
impacting activities of daily living. Dr. Rowin commented that appellant was not yet a candidate
for hearing aids.
On November 22, 2006 the Office referred the record and a statement of accepted facts to
an Office medical adviser to determine the extent of appellant’s hearing loss. In a December 7,
2006 report, the Office medical adviser determined that, according to Dr. Rowin’s November 8,
2006 audiometric findings, appellant had a nonratable binaural sensorineural hearing loss.
1

The Office initially denied the claim by decision dated January 27, 2006, finding that causal relationship was not
established. Following appellant’s March 7, 2006 request for reconsideration, the Office issued a June 1, 2006
decision vacating the January 27, 2006 decision and accepting a bilateral noise-induced hearing loss.
2

Appellant also submitted annual employing establishment audiometry reports and related correspondence.
Among the audiograms of record from 1985 through 2006, those performed on August 9, 2001 and July 29, 2005
demonstrated a ratable hearing loss on the left. However, the record indicates that neither audiogram was signed or
reviewed by a physician. These audiograms, therefore, do not constitute probative medical evidence in this case.
Thomas L. Agee, 56 ECAB _____ (Docket No. 05-335, issued April 19, 1985); Merton J. Sills, 39 ECAB
572 (1988).
3

The Board notes that Dr. Rowin, the second opinion physician and Dr. Sorce, appellant’s attending physician,
are associates working in the same otolaryngology practice. This does not in any way disqualify Dr. Rowin from
serving as a second opinion physician in this case. It is not required in a second opinion examination that a
physician not be an associate of any physician who has previously examined the claimant. Edward Burton Lee,
53 ECAB 183 (2001).

2

Testing for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed
decibel losses of 5, 10, 20 and 30 respectively. These decibels were totaled at 65 and were
divided by 4 to obtain the average hearing loss at those cycles of 16.25 decibels. The average of
16.25 decibels was then reduced by 25 decibels to equal 0, resulting in a 0 percent loss of hearing
for the right ear. Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000
cps revealed decibel losses of 10, 5, 30 and 50 respectively. These decibels were totaled at
95 and were divided by 4 to obtain the average hearing loss at those cycles of 23.75 decibels.
The average of 23.75 decibels was then reduced by 25 decibels to equal 0, resulting in a
0 percent loss of hearing for the left ear. The Office medical adviser concluded that appellant
was not entitled to a schedule award as he had no ratable hearing loss. The medical adviser did
not mention Dr. Rowin’s diagnosis of tinnitus or his recommendation of a schedule award for
tinnitus.
By decision dated December 20, 2006, the Office accepted that appellant sustained a
hearing loss due to occupational noise exposure. The Office found that the hearing loss was not
ratable under the criteria set forth in the A.M.A., Guides. The Office did not authorize hearing
aids or additional medical benefits.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees Compensation Act4 provides for
compensation to employees sustaining permanent loss, or loss of use, of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides (5th ed. 2001), has been adopted by the Office
for evaluating schedule losses and the Board has concurred in such adoption.5
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps the losses at each
frequency are added up and averaged. A “fence” of 25 decibels is deducted since, as the A.M.A.,
Guides point out, losses below 25 decibels result in no impairment in the ability to hear everyday
speech in everyday conditions.7 The remaining amount is multiplied by a factor of 1.5 to arrive at
the percentage of monaural hearing loss.8 The binaural loss is determined by calculating the loss
in each ear using the formula for monaural loss; the lesser loss is multiplied by five, then added
to the greater loss and the total is divided by six to arrive at the amount of the binaural hearing

4

5 U.S.C. §§ 8101-8193.

5

See 20 C.F.R. § 10.404; Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

A.M.A., Guides at 250.

7

Id.

8

Id.

3

loss.9 The Board has concurred in the Office’s adoption of this standard for evaluating hearing
loss.10
Regarding tinnitus, the A.M.A., Guides states: “[t]innitus in the presence of unilateral or
bilateral hearing impairment may impair speech discrimination. Therefore, add up to five
percent for tinnitus in the presence of measurable hearing loss if the tinnitus impacts the ability
to perform the activities of daily living.11
ANALYSIS
The Office accepted that appellant sustained a binaural high frequency sensorineural
hearing loss due to hazardous noise exposure at work. To determine appellant’s entitlement to a
schedule award, the Office obtained a second opinion report and audiometric test results from
Dr. Rowin, an osteopathic physician specializing in otolaryngology, who found a nonratable
bilateral high frequency sensorineural hearing loss. The Board finds that Dr. Rowin used the
appropriate portions of the A.M.A., Guides and accurately calculated a zero percent monaural
hearing loss on the left and a zero percent monaural hearing loss on the right.
Dr. Rowin also opined that appellant had a five percent hearing impairment due to
tinnitus impacting activities of daily life. The A.M.A., Guides, provides for up to a five percent
rating for tinnitus, in the presence of measurable hearing loss, if the tinnitus impacts the ability to
perform activities of daily living.12 However, the Board has held that a claimant is not entitled to
a schedule award for tinnitus if the measurable hearing loss is not ratable under the standards set
forth in the A.M.A., Guides.13 Appellant’s hearing loss is not ratable under the A.M.A., Guides.
Thus, he is not entitled to a schedule award for tinnitus. The Office’s December 22, 2006
decision finding that appellant was not entitled to a schedule award is, therefore, appropriate
under the law and facts of this case.
CONCLUSION
The Board finds that appellant has not established that he sustained a ratable hearing loss
in the performance of duty.

9

Id.

10

Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).

11

A.M.A., Guides at 246.

12

Id.; Juan A. Trevino, 54 ECAB 356 (2003).

13

Juan A. Trevino, supra note 12 at 358.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 22, 2006 is affirmed.
Issued: August 1, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

